OFFICE   OF THE ATTORNEY GENERAL     OF, TEXAS
                           AUSTIN




Ron. All&   S3lton
Amiatsnt Dlstrlot     ,Attorneg
R660rds SillUlna,,   Dnllas Collaty
Dallae-2,  Texas




           "&hi18 the ~udg"ent of April 16, $93%, provided for
     interest   cm the ~117.67, at the W&e ef 6$ per am-,    the
     lntsrsext, Owrt @o&i, land jud~menb door not aateunt to the
     total num rec3eiveU et the eals as made on June 6th.
           HSeation 9, of ArDlole 7345b, at page 4447 Of Vol.   20,
     Vernsn*s lievised Civil Rtatutes, psovidsla tihat
    Hon. Allen     tielton,   pae   2
[
                  “*The Sheriff     ehall   apply     the proaeede
                                                               iram auah aale,
         rirat, to the paywnt or all             ooeta        unit~and all
                                                          in said
         008ts and e~pMme*        of aalo &@ roeale and all attorney’8
         iu8   and reasonable      expenaea taxd aa ooata by the Court
         In raid suit and ahell dIatrIbute         the balanoe anmg the
        -taring unite ~rtiolpeting         in raid orlglnal    judgnont pro
         rata and in proportion        to the amousit or th6Ir tax liens
         againat SW1 Fmpcsrty a8 eatabllahed          Il: said judgment. *
               TV0 aot~atrue the rbovo to wan that all eofh.8 f,n the
         Soit shall be paid, and rSWr auoh sxp~ara              as ara pro-
         vided by law have bun aatiaffmd,           the rem&~        money
         shill  be di a 4r fb ut ld w3mg the tax ualba partloipating
         in the jad6a4nt      aoocrdliq ,to bha -t        0r thu taxom ia
         luoh jWi6pCost a, are dua raOh unit.         ti this fnatanom the
         dlatribution    would bo mado pro rata batweoa the State or
         Taxes and tha County of &llw,           tharo bming ao other tax
         UaIta tntolv*d.       our rbst QUH~WL, Thelma,            ti
                 “(1) immureproportJr ii       aold    ror tha utimw0n   or

               psrtf   la resold    a mm or memy ia emma ot the
                                    ior
          udgunt,       lntuut,            or mm& 8@m, then to wham
                                     .Md oomta
         -11      the •UU~J a+ar    k .pa$d?
                 “After wash wiiney ia p8ld omr ta the tu onita

i

                *in VLI 0r fl~r opLab0 1t0; e+666,       dri0h 80058
         to ly that property bou&t by the W&tie of Tuna,~ at a
         rirat. aalr    ubiah ia nmrwlly in utisfaotton      ‘of the tax
         juwnt,      ‘~that auoh prpspwty 8k@uXd be oarxled, f+ t&s
         tax r~llr~ aa In other non-tanblo       Pmporty o*ned by the
         axaho.     In ~othmr uardo, E OeaOlUion u* llsau fxvm .a\reh
         aa opinion Ia. that,   artu   tho SOlto   of Tens hw baqqht
         the property taua     again&   rueJbpawport~, ln ro far am
         the tax unit0 lgvolve4 in the $9          nt asa aonouned,
         ahell mtop ruwfag by ltah tax 2 to a@xfnmt .auoh tax
         prowrty.
              “zu.ynext qoeatlon 10 fa wmnootloa with that opinion
         with thfa ~mrtioalar pieoa 0r p,romrty in almi
              ‘(2) W&W~ property haa bwa -lb     to the Qthta Of Peras
         and resold after the rademgtiian piried t0 &D huW4On~  W-
         ohaser ror ah mount In ex5eaa oithe     $U#sent9  Interest, and
         wmte, ,shou:;d any part:.,oi thm momy In ex0006 88 applied $0
         th6 aettle,mmt  or delinquent taxoa covering y*are *Inoo
         aaid judgmmt @ovarage, Fhra propwty ~8 Owrled on the
         tax rolls far su0h yeara.
                                                                                            524

I’
'    ROLL,Allen    hlton,       gage 3


                  "Ii   not,    mu those tarea,         In alzgi nanner,   be oelleotods
               'would the mm
          as Cities and ::ohool
                                         r@atriotlona
                                         Natriotr?
                                                           apply to other     tax   units,
                *Xn VIHU of the faat that we have money on hand for
          distrimt$oa,   whl~eh money I6 now held by the Dietriot
          Clerk 08~:Ballaa Countr, I should be appreofative   of your
          proapt cosmfderatlon and advloa.*
                  We betlrro      that all     your puwtiaru      hare bem     prevlo~slp
     anaekI   by thla deprtaent              ulth the poaaible axorptl~    of th8
     oeoond paHf;ra,ph of your firat             question an to the reoeipt to be
    Iaaued by the 'TaX aolleotor             of the Cormtr under the oondltIon8
    r.nttOmQ by you.    We &all              answer thin  que8tion first  to he*e it
    out or the way.
                  Arbiola      7345b or V. A.     C. 3..    provides   in paxtt
                  * , . . The fiheriif
                                     8hall apply tha prooeedr from 8uoh
          sale, firat, to the palard      of ~aZ1 @Oat8 in mid    wait and
          all oost8 and 6xpennen    of 8al6 aad ra8ala an& all attoraoy*a
          fee8 and reasonable eXpon8011 tarad as eo8t8 by the Court in
          said suit and 8h11 distribute the b&hi06         Wmqj   ~the taxing
          unite jmrtlolpntlsg    in 8aId original    #kdgmat pro rata and
          in ~oportion    to the UaWUt Of tileir t~~liWl8       a@nst    8uah
          proparty a8 s8kblI8ha4     In mid    j&Ld@ionti"

                You will Observe that the Sheriff     is dfreote& to make
    the dletrlbutlon    of the &rooMda fron.thr    8ale,attar   fIT8t geylng
    MXtaiR pP8fel%& item8 PrsatiOMd in t&be 8tatut8, RBOri&the ttiag
    Uit8 jWtii38 to the jUd&WJlt.        Glnoe In hour oa80 only State and
    County taxes are inrolV8d      the fiat pZOOO.48 Of the oalss Would bW
    paid to the County Tax Ckiltmtor in his legal Oap@oIty a8 oolleotor
    Of State and DOUty taXa8.       we kmw of no 8peoIa.l forai or receipt
    prorlded by 8tatutr    to be issued by the aolticrtcrr to the sheriff
    rvl:‘onoing the reataipt of the proas&      of 6uoh 8 wle.      xe bslicira
    any form of reoelpt rafleoti@      the amwit,   the   Iand involved,  the
    aause uumber,~ and the apportlonnumt of Stat* and aountjr tares
    would ~ufflcs    to meet Wary requimm8n0.      It pel?&iap8 ahotid bo
    ioaued under the seal of t&e Tax Goll~oto~ aa other tax reoeipte.
                                                                                     525




                  Your first   'zuestlon   restated   reads:

                   "(1) Gh:,re propert y is 8018 for the satisfaction    or
             taxes 2nd pur~haaed at sale by the State of Pexae, and,
             subsaq.uent to the two year period Of rsdmqtion,       said
             property ia resold for 8 muu of' money in 6xcesa of the
             judgmnt,   intarset,  end 008tn of auoh suit, then to whom
             ahnll the exoeas money be paid?”

                   In opinion No. O-3729 this department ruled       on a
     question     aubStantla.lly   the; 881M) a8 presented by you.   After
     quotlf&    from Artiols     734jb, ae above, it was said:
                   “The above quoted artlole dlreotr the Sharlff to
             take the proaeeds rrorathe sale and to first       pay all
             oa8ts and than to dietribute    the romalrrdar armng the
             taxing unlt8 partiolpatlng    in thho orl.glna3. judgment pro
             rata and in proporLlon ts the amount of their roepeotlve
             tax lien8 ertablirhsb    in the tax &Ulgmentiagainat    the
             property.   We believe this 18 the method to be fdllowsd
             ln the alatrlbutlon   of the money mallted      at the &teoond
             sale regardless   of whether the aoney moefred at said
             8eOond sale la lnsufflolent    to satlefy    all UO8t8 aaa tha
             amount of the origina     judgment or whether said amount.
             is In eX001~8Of the Ob8t8 and the WiOWit of the Original
             fudgment.R

.i                In opinion   No. :@6OOO upon the aam6 queetlon      it wa8
     said:
                   %jeotion 9 of Artlcla   7345b, Varnon*e Ameta&+           ol+ll
             Statutes,   provides la partI
                   " *c (~ $7The sheriff  shall apply the prooaeas iron
             suah sale, flret,     to the peymnt of all oosts in eaid
             unit an% all ,oosta qnd azpensces of sale and resale and
             all sttorney*a    feoe and reasoaabla expenses taxad a8 ooets
             by the Court in eaid suit and ahall diatrlbute      the balanoa
             Amos the taxiw units partla1patin.g      Zn said original
             judgmznt pro rata and in proportion     to the ankount of their
             tax liens npsinst suoh property aa established      in said judgment.'
f&n. Alltiil 'Qiltm,    page 5


               ?7e have carefully   oonaidored the oose of Booty, 4t al.,
      v. Stlete, 149 2. -2,. (2d) 216, and it la sow      thnt this suit
      was flied in 1932 a8 proviired by Artlo        m,    Bernon~e
      Anuotuted     Clvll Statutes,   and that on OotobkL 12, 1932,
      judgment wms rendemd foreoloslng  the tax liau$ and on
      February 7, 1533, after notice of eals ha rqulmd    by
      .rtlole 7328, Vernon’e .hmotatsd Civil :;tatutco, the land
      was sold to the Slate or Terps for the amomt of the tarea.

            "nsouming ror the purp4444 of this op~nlon that th4
      tax rslt  and sale of the traot of land ia que8tlon was
      subooquont to ths orfeetirs     data of Artlolo 7345b. Vernon’s
      Annotated Clvll Stabute8, th4     tax   cult and mls was ln
      aooordanoe with the prov%#lons      of said 8tatuto.    Thl4 being
      true   the oaao or Booty, ot- al. .v. Gtat4, 6upra, haa no
      applkatlon   to the quoation m44r oonsldoratian,        ea this
      08~4 was instltutod   long pplor to the ottsotlla      dats of
      Artlolo 73l,Sb, supsa.    Therefore,   '~4 ar4 osmtrrinod   to
      adhere to OUT formar ruling oontainad in Opinion Ea. O-3729."
           You promoat ths futihsr          quootlenaa
           "(2) :rharcl property Bas bean 8old to the State   of
     Toa    and ,rs+I    sitor  the redoaptlon psr~lod to an lnnooent
     puroha8or for W 8aOUnt in 4X0488 Of th0 jUd@lOnt, intOrOOt,
     and ooet8, 8hOUl,c?any mrt Oi' th4 #&OnOyia 4X4448 bo lapplied
     to the eettlemmt      of d~bllnquuit ta%m ootering ~&foam8iw4
     said judgment 4074ra134, when property wa8 ourrfed on the tar
     roll4 far auoh y44rs.
           *If   not,   oan th~4s4 taxo4,     in my manor,   be oollsoted?
           Tould      the 8ame re8triobioos      apply to other   tax units,
     as Cities     klkd 3ohool ~14trlats?w
             The first p4rt of this qmstion     stated   amthcr wag la:
Can Sta'te and County t%XGS bsoome delinquent        fa g-8    8ubaeciuent
ato thi: ~~CUYSoover4d by R ju&g::ent in Savor of tho St,ate and
purohesad by ~tio State,   bu$ prior ta 4 4eoo::d sale by the state
after the period ol" redemption ha8 expired.         Our amwe to thla
pusstim is in the nee,atl+s, oon414tent with our prior opinion4
X:uubers &56b8 and O-5506, the first      or which you have 6, oopy,
and wt 4nolos4 a 00:3y ei the 4eoond.      Slnoe w4 i.8~ held, however,
 that tf,~ ~X(IESS, ii my, is to be proruted between ttie taxing
 urliis :r: propcirtkm to their res~peotire alaims, tba :itata L:nd
Count;~ receive iti but otriotly    epeeking we would Mt 60114id0T
 this ~xo~si: 11: the mturF; of CI tax upon the property inQol?ed,
Hon. Allen ?elton,          pag.e 6


but   ~onay   illoident           axld to be pal4 over to the taring
                            thereto
units   a8 apeoifloally    provided in Artiole 7345b, V. R. C. s.,
supm.     This Artiole    ~pj~4,lisiawith unlf'ormity to al.1 taxing
units, as olties     a::d sohool diatriota,      made partfam by
mluntary aotlan or by ioroe of the statute            aa in spcaoiel
inetanoos   therein   provided.
            It rhould be ob88n8d th$ whllo thlr 8ktut8 dlues
not sp8olfloally    prasorlbe how the ewea     48 to be applied
after reoelpt by the rssp8otLvo taxing     u&t.   ln+olrs4  the
lo~loal  n88uaptlon   la that it is to be troato4   as othk a4
‘valorem tax88, !m? remLttsd by the tax oolleotor to tha
Comptroller or Pub110 Imount      in the oa80 ai St8ts tams
and to the oounty troaaursr in the oa00 of oountf %asm,
and allaaate4 to the funda prool404 by law In proportionto
the appllaabls ratea.
           Your lad questfon 18: I8 them wy method prmided
Sor the 00118Otl@~ Of tax88 on land 4uti~j th8 int8mOaiag time
oovered by the gears betmoen tho88 im9lred     in the Ju4gmimt
and the sale by the BtatO, or other tarfng salt a?ter the perlo
or redemption.   Our anamer Is in the nsgatlr8    for the obrlous
reasm,   a8 w8 pointed out in opinion No. O-&U,      then 1~ no
*owneP" in the eemae oontemplatedby atatuto againrt whom th8
a88888aant oould ba made, but euoh property    should be mrrlsd   OLI
the roll8 a8 other non-taxaWe propsrty’ewud      bg the Stats.

              ‘~8   trust   that   the foregolag   anawels    your queatlomi.
                                              Yours very     truly